Citation Nr: 0423956	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  He died in August 1999.  The appellant is the 
veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for the cause of the 
veteran's death, entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, and entitlement to 
accrued benefits.

In April 2000, the appellant was afforded a hearing before 
the RO.  It was clarified that the only issues on appeal are 
entitlement to service connection for the cause of the 
veteran's death, and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  The transcript is of record.

In May 2001, this matter was remanded for further development 
consistent with the Veterans Claims Assistance Act (VCAA) of 
2000, including obtaining a VA medical opinion as it pertains 
to service connection for the cause of the veteran's death.  
A review of the record shows that the RO has complied with 
all remand instructions, to the extent necessary.  Stegall v. 
West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The veteran died in August 1999; the immediate cause of 
death was septic shock due to, or as a consequence of post-
surgical septicemia, due to, or as a consequence of aortic 
aneurysm repair.  Renal failure was a condition contributing 
to death but not resulting in the underlying cause.

2.  Service connection was in effect for residuals of 
lumbosacral injury, severe degenerative joint/disc disease 
with left sciatica radiculopathy, evaluated as 60 percent 
disabling, and anxiety reaction with major depressive 
disorder evaluated as 30 percent disabling.

3.  The veteran's death was not proximately due to or the 
result of a service-connected disability.

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his last discharge from service 
in December 1945 for a period of not less than 5 years 
immediately preceding death, nor was he a prisoner of war who 
died after September 30, 1999.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2003).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA also provides that VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, No. 01-944, 
slip op. at 10-11.  The Court held that in such a 
circumstance the claimant still retained the right to VCAA 
content-complying notice and proper subsequent VA process.  
Id. at 11.  In this case, a substantially complete 
application was received in September 1999, prior to the date 
of VCAA enactment.  Thereafter, a rating decision was issued 
in October 1999 denying the appellant's claims.  The 
appellant filed a substantive appeal.  As noted, the matter 
was Remanded by the Board in May 2001 for further development 
consistent with the VCAA; the RO complied with the Remand 
instructions.  The RO issued a VCAA letter in June 2004, 
which notified the appellant of what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in June 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, treatment records from the VA Medical Center (VAMC) 
in Las Vegas, Nevada, private treatment records from Valley 
Hospital and Medical Center, and the Certificate of Death.  
There is no indication of relevant, outstanding records which 
would support the appellant's claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  

Additionally, the evidence of record contains two VA opinions 
rendered in May and June 2003.  As to the issues being 
decided on appeal, the reports obtained are thorough and 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues being decided on appeal.

I.  Factual Background

A review of the service medical records reflect that the 
veteran sustained a back injury in a mine explosion in 
February 1945.  In April 1945, he was treated for 
psychoneurosis, anxiety state, mild.  

In September 1947, the veteran claimed service connection for 
heart palpitations sustained during service in November 1945.  
The service medical records are negative for complaints of 
heart palpitations.  The report of examination completed for 
separation purposes dated in December 1945 reflects that the 
cardiovascular system was evaluated as normal.  A separate 
examination also dated in December 1945 to rule out cardiac 
pathology reflects a diagnosis of neurocirculatory asthenia.  
Examination of the abdomen revealed no masses or tenderness.  
There was slight tympany across the upper abdomen.  
Fluoroscopy revealed that the heart was not enlarged and was 
of fairly normal contour, although on inspiration there was 
some loss of waist line along the left border.  The 
electrocardiogram reflected a normal sinus rhythm with 
abnormalities - notching and slurring of QRS-3.  The test was 
interpreted as normal.

A routine chest x-ray performed in April 1948 revealed 
accentuation of lower bronchial tree in the hilar area.  
There was some flected accentuation in the lingual of the 
upper lobe.  There was also calcification in the 2nd 
interspace at the intervertebral line on the right side.  The 
examiner noted his thought that there was no active 
pathology.

A medical certificate dated in February 1949 refers to vague 
epigastric discomfort, palpitations and belching.  The 
examiner noted that there were no definite objective 
findings.  The diagnoses were pylorospasm and possible peptic 
ulcer.  A gastrointestinal (GI) series was recommended.  In 
March 1949, a special neuropsychiatric examination discussed 
heart palpitations and other somatic complaints in context 
with psychoneurosis and anxiety reaction.

An X-ray examination of the lumbosacral spine dated in 
November 1978 reflects marked arteriosclerotic calcification 
of the abdominal aorta and common iliac vessels anterior to 
the lumbar axis but no gross dilatation or aneurysm 
visualized in spite of the fairly complete outline of the 
abdominal aorta by the calcific margin.  The February 1979 VA 
examination reflects that the veteran had not had 
palpitations for years.  An October 1982 chest x-ray reflects 
that the heart was normal size and the lungs were clear.  The 
January 1983 lumbosacral spine x-ray and computed tomography 
(CT) scan reflect aortic calcifications in the abdominal 
aorta and the iliac vessels.  Treatment records dated from 
May 1983 to November 1984 reflect that the veteran medicated 
chronic back pain that was increased by standing and walking, 
and that he walked with a limp.  The November 1984 entry 
reflects that the pain radiated to the left leg from the 
lumbar area and that the veteran was nervous.  VA treatment 
records dated in March 1986 indicate that there was a 
significant increase in the veteran's blood pressure since 
December 1985.  The plan was to check etiology.  The veteran 
was started on Dyazide. A July 1986 entry reflects that the 
blood pressure was apparently stable.  The veteran was 
started on Robaxin for lumbar myalgias.

The report of the September 1986 VA examination reflects that 
the veteran reported that he was unable to work because of 
muscle spasms, severe pain at the base of his spine, and that 
he was unable to sit for any length of time.  The VA 
psychiatric examination dated in September 1986 reflects that 
the veteran's back had been hurting a lot and that he had not 
been active lately because of back pain.  The VA orthopedic 
examination dated in September 1986 reflects that the veteran 
had difficulty getting in and out of bed because of back pain 
and left sciatica.  The x-ray of the lumbar spine revealed 
extensive atheromatous calcification of the aorta, marked L5-
S1 disc space narrowing, and degenerative arthritic changes 
from L1 to L4.

VA treatment records dated in July 1998 reflect that the 
veteran was evaluated for severe back pain and balance 
problems.  He was hospitalized for unstable angina in 
September 1998.  Inpatient records reflect chest pain of 
questionable etiology, hypertension, cancer of the prostate 
with metastasis, first degree atrioventricular (AV) block, 
and bigeminy/frequent PVC's.  The veteran reported having to 
sleep sitting up.  The discharge diagnoses were atypical 
chest pain, history of prostate cancer, low back pain of 
undetermined etiology, congestive heart failure, and 
cardiomegaly.  The report of chest x-ray dated in September 
1998 reflects that the cardiac silhouette remained normal.  
There appeared to be moderate dilatation of the colon with 
interposition of the right hemicolon with the dome of the 
liver in the right hemidiaphragm.  An echocardiogram report 
reflects hypertrophic cardiomyopathy with an outflow 
obstruction.  Other VA records dated in October and December 
1998 reflect depression, chronic low back pain, falling 
spells attributed to back pain, and that the veteran 
sustained minor injuries and abrasions during falls.

The report of the February 1999 VA spine examination reflects 
that the veteran experienced constant pain evaluated as 8 on 
a scale of 1 to 10 with 10 being the most severe.  He fell 
frequently.  He sat most of the day and left home rarely.  
The veteran had pain with all movements and 3+ muscle spasms 
bilaterally in the paraspinalis muscles.  The objective 
findings revealed that the veteran was very unsteady/ 
extremely weak and unable to stand for more than a few 
minutes without having to sit or walk.  The musculature of 
the back was somewhat atrophied.  The diagnoses were severe 
degenerative joint/disc disease of the lumbosacral spine with 
left sciatica radiculopathy and aneurysm of the abdominal 
aorta.  A February 1999 x-ray report of the lumbosacral spine 
from Insight Mountain Diagnostics reflects degenerative 
changes and heavily calcified distal abdominal aortic 
aneurysm. Additional evaluation was recommended to rule out 
metastatic disease.

A VA psychiatric examination by Dr. Gregory S. Seal, M.D., 
dated in April 1999 reflects that the veteran suffered from 
anhedonia for several months.  The veteran had a poor 
appetite.  He fatigued easily, had decreased concentration, 
and insomnia. The physician noted that the veteran met 
criterion C for generalized anxiety disorder and that his 
symptoms seemed better accounted to major depressive disorder 
as he had many neurovegetative symptoms of depression.

On July 21, 1999, the veteran was discharged from Valley 
Hospital and Medical Center after being admitted for a small 
right subdural hematoma.  The treatment records provide that 
the veteran was admitted to the emergency room after a fall 
he sustained at home in which he incurred a small laceration 
to the back of his head.  A small right parietal subdural 
hematoma was found on computed tomography scan in the 
emergency room.  He had been having trouble falling at home.  
He had been having memory problems and chronic back pain.  
Normal sinus rhythm was reflected on telemetry pattern.  An 
echocardiogram showed left ventricular normal function.  The 
valves appeared normal.  A magnetic resonance imaging of the 
brain showing mild diffuse atrophic changes, and there was 
some chronic white matter ischemic changes.  His initial 
compute tomography scan showed acute subacute right subdural 
hematoma with minimal change.  Bilateral carotid duplex 
Doppler ultrasound showed critical stenosis left interior 
carotid artery.  An arch aortogram showed high grade 
stenosis, the left internal carotid artery approximately 90 
percent stenotic.  It was elected that this should be 
repaired surgically.  He underwent a left carotid 
endartenectomy on July 18, 1999.  Postoperatively, he did 
well.  At the time of discharge, he was more alert, seemed to 
be aware of what was going on, and was able to ambulate with 
assistance and his wounds were healing nicely.  His discharge 
diagnosis was small right subdural hematoma, questionable old 
left cerebrovascular accident, probable early dementia, 
severe left carotid artery disease, now status post carotid 
endarterectomy.

An Expiration Summary was prepared upon the veteran's death.  
The veteran reported to the emergency room on August 3, 1999, 
with hypotensive shock.  He was found to have a rupture 
abdominal aortic aneurysm.  He was taken to the operating 
room where his triple A was fixed.  At that time, it was 
probable that the veteran had signs of bowel ischemia.  He 
also had ileus.  He was scoped, and his colon was 
decompressed.  He continued to be on a ventilator, and 
eventually developed methicillin-resistant staphylococcus 
aureus (MRSA) sepsis, status post hypotensive shock and MRSA 
sepsis.  He was treated with multiple antibiotics but started 
to get worsening liver function, and this was felt secondary 
to shocked liver from poor circulation.  He also developed 
renal failure which had gradually improved to some extent.  
He continued to have very severe abdominal ileus with no 
bowel sounds at all.  His respiratory status continued to 
deteriorate, and he also developed episodes of atrial 
fibrillation and hypotension.  He was treated with multiple 
antibiotics.  His condition eventually deteriorated to the 
point where all of his medical consultants agreed that he 
would not do well.  He died on August [redacted], 1999 secondary to 
multiorgan system failure.  The discharge diagnosis upon 
death was MRSA sepsis, status post abdominal aortic aneurysm 
leakage with hypotensive shock, status post emergency 
abdominal aortic aneurysm repair, possible bowel ischemia, 
ileus, liver failure, renal failure, septic shock, 
leukocytosis, and atrial fibrillation.

In April 2000, a hearing was held before the RO.  The 
appellant testified that the veteran was completely disabled 
due to his back injury.  He fell very hard the week before he 
died.  He was found in the bathtub and had hit his head.  She 
also stated that his knees hurt.  In regards to his mental 
disorder, she claimed that the veteran knew that he was dying 
due to the pains he had from his back.

In May 2003, a VA examiner rendered a cardiology opinion as 
to the veteran's death.  The examiner noted that at the time 
of death, the veteran had a longstanding history of poorly 
controlled hypertension with blood pressures ranging 
typically greater than 140 mmHg up to 170 mmHg.  Occasional 
blood pressure readings in the 120s were recorded.  The 
veteran had diffuse atherosclerotic cardiovascular disease 
which resulted in a right carotid endarterectomy in July 
1999.  He had an X-ray examination at that time which 
demonstrated diffuse calcification in his aorta in the aortic 
arch.  He was hospitalized in August 1999 for an abdominal 
aortic aneurysm which had ruptured posteriorly and he 
presented with hypovolemic shock.  This was successfully 
repaired but he ultimately succumbed to a postoperative 
complication of sepsis.  The examiner noted that the 
veteran's renal function had been normal with a normal 
creatinine and blood urea nitrogen (BUN) on the August 1999 
admission for the endarterectomy.  The examiner stated that 
the veteran had diffuse atherosclerotic cardiovascular 
disease for which he had the well known risk factors of 
smoking and hypertension.  The examiner opined that there are 
no known causative relationships between depression or 
anxiety disorder and atherosclerotic cardiovascular disease.  
The veteran also had a ruptured abdominal aortic aneurysm.  
The examiner explained that abdominal aortic aneurysm is a 
disease caused by atherosclerosis which the veteran had 
evidence of throughout his vascular system.  Hypertension is 
commonly related to thoracic aneurysm and dissection but not 
abdominal aneurysm.  At the time of the operation to repair 
his aneurysm, the renal arteries were above the abdominal 
cross clamp so they were not involved with the aneurysm 
itself.  Clearly the renal dysfunction that the veteran 
experienced was a result of the hypovolemic shock and not a 
pre-existant condition.  The examiner opined that the 
veteran's hypertension was not as a result of his service-
connected disorders, and also that his service-connected 
disorders played no part in the abdominal aneurysm or its 
rupture.  Furthermore, the examiner opined that the veteran's 
lumbosacral injury had no etiologic component to either the 
abdominal aneurysm nor the septic shock, and that the 
abdominal aortic aneurysm was unrelated to any clinical 
findings during the veteran's service time, specifically in 
1945 or 1949.  At the time of the veteran's aneurysm repair, 
the heart was evaluated and hypertrophic cardiomyopathy was 
identified.  Hypertrophic cardiomyopathy is a congenital 
disorder and unrelated to any of the above findings of 
service-connected disabilities or even the veteran's 
cardiovascular risk factors of smoking and hypertension.

In June 2003, another VA examiner rendered an opinion as it 
pertains to the cause of the veteran's death.  The examiner 
noted an initial diagnosis with psychoneurosis, anxiety 
reaction with somatic complaints referable to a heart 
condition and stomach condition was rendered in 1949 when he 
complained of "pains around his heart, pains in his arms and 
continuous upset stomach . . . .  He feels nervous at times . 
. . has palpitations at times.  He has headaches and also 
dizzy spells, the latter following palpation."  When 
evaluated in November 1961, the veteran exhibited "no mental 
status abnormalities, veteran seems calm and relaxed, very 
neatly dressed man of rather quiet temperament, soft-spoken, 
no sign of psychosis."  He had no anxiety complaints at that 
time.  At the time of an evaluation done in 1979, he "showed 
no evidence of anxiety or depression or any other abnormal 
affect at the time of the interview."  He was evaluated in 
September 1986, and exhibited "no evidence of anxiety and 
depression" and denied "any psychiatric intervention."  
The September 1986 examiner's impression was noted as 
"normal examination."  He was last seen by a psychiatrist 
in Las Vegas.  This psychiatrist felt that, at that time, the 
veteran's symptoms were better explained by a diagnosis of 
major depressive disorder.  There was also a concern that he 
exhibited signs of dementia.  During that evaluation, the 
veteran complained of memory problems, that he no longer 
enjoyed life, anhedonia, feelings of guilt about his memory 
problems, poor appetite and psychomotor retardation.  He 
complained that he fatigued easily, had decreased ability to 
concentrate, and insomnia.  The examiner's impression was 
that the veteran complained of heart palpitations and stomach 
problems around the time he separated from service in 1945;p 
however, he had no such complaints in the intervening 
decades, up until the time that his physical health became 
very poor.  It was the opinion of the examiner that it is not 
unusual for individuals to become depressed, as they 
experience the loss concomitant with loss of good health.  
The examiner offered another plausible explanation for his 
early complaints of heart palpitations, that he was found to 
have a congenital disorder, hypertrophic cardiomyopathy.  
Some individuals with this disorder can experience shortness 
of breath and heart palpitations.  It was possible that his 
somatic experiences were misinterpreted as psychological when 
they were actually related to his heart condition.  It was 
the examiner's opinion that the veteran's late life 
depression and dementia were not related to his military 
experiences.  These problems did not play a part in his 
developing an abdominal aortic aneurism or its rupture.

II.  Laws and Regulations:  Service connection for cause of 
death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2003).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease, become manifested to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis:  Entitlement to service connection for the 
cause of the veteran's death

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.

As noted, at the time of the veteran's death, service 
connection was in effect for residuals of lumbosacral injury, 
severe degenerative joint/disc disease with left sciatica 
radiculopathy, evaluated as 60 percent disabling, and anxiety 
reaction with major depressive disorder evaluated as 30 
percent disabling.

A review of the record shows that the veteran was 75 years 
old when he died in August 1999.  The certificate of death 
indicates that the immediate cause of death was septic shock 
due to post-surgical septicemia and aortic aneurysm repair.  
Renal failure was also noted as a condition contributing to 
death but not resulting in the underlying cause of death.

The appellant has advanced several theories of entitlement, 
essentially to the effect that one of the veteran's service-
connected disabilities caused his death.  She specifically 
contends that he sustained stress due to his service-
connected major depression disorder which was the cause of 
his aortic aneurysm.  She has also contended that due to his 
service-connected back disorder, he sustained falls and bled 
internally.  Specifically, he fell right before he died and 
hit his head.

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

Initially, the Board observes that service connection for 
cardiovascular disease, to include an aortic aneurysm or 
renal disease, on a direct basis is not warranted.  The 
service medical records are negative for complaints of heart 
palpitations.  The record shows that on separation from 
service, his cardiovascular system was normal.  Another 
examination in December 1945 ruled out cardiac pathology 
reflecting a diagnosis of neurocirculatory asthenia.  
Consequently, cardiovascular disease was not clinically 
evident during the veteran's service or within the first 
post-service year. 

The Board also finds that service connection for 
cardiovascular disease, including aortic aneurysm and renal 
disease, is not warranted on a secondary basis.  In that 
regard, the Board observes that a VA cardiologist reviewed 
the veteran's medical records and concluded, based on such 
review, that there was no relationship between the causes of 
the veteran's death and his service-connected back disorder 
or anxiety reaction with major depressive disorder.  
Additionally, a VA psychologist also rendered an opinion that 
the veteran's service-connected mental disorder did not cause 
or contribute to his abdominal aortic aneurism or its 
rupture.  The Board assigns great probative value and weight 
to these medical opinions.  These opinions are conclusive and 
reflect that they were based on a review of the veteran's 
medical records.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The medical examiners also directly addressed the 
appellant's contentions, provided a detailed rationale for 
their respective opinions, and provided references to the 
medical evidence of record, as well as medical treatises.

Specifically, the evidence shows that a cardiovascular 
disorder was not diagnosed until many years after separation 
from service.  As discussed by the May 2003 VA examiner, the 
veteran had diffuse atherosclerotic cardiovascular disease 
which resulted in a right carotid endarterectomy in July 
1999.  At the time of his aneurysm repair, the heart was 
evaluated and hypertrophic cardiomyopathy was identified; 
however, hypertrophic cardiomyopathy is a congenital disorder 
and unrelated to any of the veteran's service-connected 
disabilities or his cardiovascular risks such as smoking and 
hypertension.  The examiner also opined that the veteran's 
hypertension was not as a result of his service-connected 
disorders, and that his service-connected disorders played no 
part in the abdominal aneurysm or its rupture.  Finally, the 
lumbosacral injury had no etiologic component to either the 
abdominal aneurysm nor the septic shock, and the abdominal 
aortic aneurysm was unrelated to any clinical findings during 
the veteran's service time.  The renal dysfunction was a 
result of the hypovolemic shock and was not a pre-existing 
condition.  The examiner also opined that there is no known 
causal relationship between depression or anxiety disorder 
and atherosclerotic cardiovascular disease.

The June 2003 examiner opined that the veteran's late life 
depression and dementia were not related to his service, and 
did not contribute to his development of an abdominal aortic 
aneurism or rupture.

The Board has considered the lay statements submitted by the 
appellant to the effect that the veteran's death was causally 
related to his service-connected back disorder and mental 
disorder.  The appellant, however, has not been shown to have 
the medical expertise necessary to render such an opinion; 
the statements are of limited probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, as the disability which caused the veteran's 
death was not shown in service or for many years thereafter, 
and because the probative evidence of record indicates that 
the veteran's death was not related to his active service, 
any incident therein, or any service-connected disability, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.

IV.  Entitlement to DIC under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  If, as here, the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22 (2003).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22 (2003).  Benefits 
are also payable if the veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b)(3) (West 2002).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected- 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  Nat'l Org. of Veterans' 
Advocates, 260 F.3d at 1376-77.  Upon consideration of 38 
U.S.C.A. § 1318, the Federal Circuit found that the statutory 
language was ambiguous as to whether a "hypothetical" claim 
was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  
The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled 
to receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening-"hypothetical entitlement" claims.  Id. at 1379-
80.

The appellant does not contend that the veteran was service-
connected for a disability or disabilities rated as totally 
disabling, or that he was otherwise in receipt of a total 
disability rating for a period of 10 years, or for a period 
of five years from his discharge from service.  Nor does she 
contend that he was a prisoner-of-war who died after 
September 30, 1999.  She also has not challenged any prior 
rating decisions by the RO as containing clear and 
unmistakable error.  She maintains instead that the 
conditions resulting in the veteran's death were related to 
his period of service or service-connected disabilities.  As 
discussed in the previous section, the Board has determined 
that service connection for the cause of the veteran's death 
is not warranted.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  Service connection was in effect for a back disorder 
rated as 60 percent disabling, and anxiety reaction with 
major depressive disorder rated as 30 percent disabling.  At 
no point during the veteran's lifetime was he rated totally 
disabled.  

As the veteran had no service-connected disabilities rated at 
100 percent for the 10 years prior to his death, was not 
continuously rated as totally disabled for five years after 
service and leading up to his death, the appellant's claim 
must be denied.  38 U.S.C.A. § 1318 (West 2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



